Citation Nr: 1220626	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-02 183	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic adjustment disorder, with mixed emotional features, and depression.


ATTORNEY FOR THE BOARD

Michelle M. Celli, Associate Counsel











INTRODUCTION

The Veteran served on active duty from September 1995 to April 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an 
October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In April 2008, the Veteran submitted claims of entitlement to service connection for depression, anxiety, psychosis, and sleep disorder.  The Veteran submitted a February 2008 private treatment record showing a diagnosis of major depression, moderate, without psychotic features, currently in remission.  A September 2008 VA examination reveals a diagnosis of chronic adjustment disorder, with mixed emotional features.  In the October 2008 rating decision, this claim was captioned and evaluated as one of entitlement to service connection for adjustment disorder with mixed emotional features, claimed as anxiety, depression, psychosis and sleep disorder.  Accordingly, the Board has re-captioned the Veteran's claim as seen on the title page.  Id.  


FINDING OF FACT

An acquired psychiatric disorder, to include chronic adjustment disorder, with mixed emotional features, and depression, is not shown by the competent evidence of record to be related to the Veteran's military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include chronic adjustment disorder, with mixed emotional features, and depression, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486. 

In this case, the Board finds that all notification requirements have been met.  Prior to the initial adjudication of the Veteran's service connection claim for adjustment disorder with mixed emotional features, claimed as anxiety, depression, psychosis and sleep disorder, the RO's April 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  A January 2012 videoconference hearing was postponed due to bad weather, and the record reveals that the Veteran failed to show for the hearing rescheduled for March 2012.  As the Veteran has not requested a new hearing, the content requirements of the notice VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, personnel records, and identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination in September 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2008 VA examination is adequate for purposes of determining entitlement to service connection for an acquired psychiatric disorder.  The opinion was predicated on a full reading of the Veteran's claims file and consideration of the Veteran's statements.  Furthermore, the examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Finally, the record reveals that the RO and the September 2008 VA examiner reviewed an October 2006 record from the VA Medical Center in Miami, Florida, which has not been made available for review by the Board.  The September 2008 examiner stated that the October 2006 record reported a negative Depression and PTSD screen.  As the Board finds that the Veteran has a current disability for the purpose of service connection, retrieval of this record is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  
 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from September 1995 to April 1998.  In April 2008, the Veteran submitted a claim of entitlement to service connection for anxiety, depression, psychosis, and sleep disorder.  After the October 2008 rating decision denied the Veteran's claim, characterized as service connection for adjustment disorder with mixed emotional features, claimed as anxiety, depression, psychosis and sleep disorder, the Veteran timely perfected an appeal.  This claim has been certified to the Board for appellate review.  

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A service treatment record in February 1996 shows that the Veteran was brought to sickbay because he was "depressed about his situation with his wife."  At that time, the Veteran reported that his symptoms had been present for three weeks since his pregnant spouse left him.  The record reveals an assessment of "situational depression/anxiety - stable."  Thereafter, the Veteran underwent a psychological consultation at the Naval Hospital in Charleston, South Carolina.  The clinical psychologist found no evidence of psychotic features or of neurovegetative symptoms of depression.  The clinical psychologist's impression was "marital problems," and noted that the focus of the attention or treatment was not due to a mental disorder.  He recommended that the Veteran return to duty and that any "acting out behavior" should be construed as misconduct.  In April 1998, the Veteran was honorably discharged, and the Veteran's DD-214 shows that the reason for his separation from service was "personality disorder."  In this respect, an Administrative Remark shows that he was discharged from active duty without immediate reenlistment "by reason of unsuitability."  

The Veteran underwent a private psychiatric assessment in February 2008, which shows a diagnosis of major depression, moderate, without psychotic features, currently in remission.  The physician stated that the Veteran did not have any active symptoms and that treatment would not be initiated.  With regard to the etiology of the Veteran's depression, the physician noted that the Veteran had "moderate psychosocial stressors, i.e. second divorce and having to raise three children by himself, ages 9, 5, and 3."

In September 2008, the Veteran underwent a VA psychiatric examination.  The VA examiner diagnosed adjustment disorder, with mixed emotional features, chronic.  After reviewing the claims file and examining the Veteran, the VA examiner opined that it was "less likely than not" that the Veteran's diagnosed adjustment disorder was related to his in-service issues.  The VA examiner commented that the Veteran's "mood complaint arises with a life stressor, the loss of a wife, but he functions well, and stays busy.  When alone, at bed time, he focuses on her loss and feels sad but shows resilience in the morning."  The VA examiner stated that it was "less likely than not" that the Veteran "ever had a psychosis," and that the Veteran's "service-related emotional issues of 1996 were accordingly attributable to marital issues."  

The Veteran was discharged from service on the basis of "personality disorder."  However, a personality disorder is not a disability subject to compensation for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.127 (2011).  "Personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation."  38 C.F.R. § 3.303(c).  Thus, service connection for personality disorder is precluded, regardless of the Veteran's contentions herein.  See Sabonis, 6 Vet. App. at 430.

The Veteran also contends that his current acquired psychiatric disorder is related to his in-service complaints of depression and anxiety as demonstrated in his service treatment records.  Although the February 2008 and the September 2008 examiners provide different current psychiatric diagnoses, the evidentiary requirement of demonstrating a current disability of an acquired psychiatric disorder has been satisfied.  Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet. App. at 346; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  

With regard to a nexus between the Veteran's current acquired psychiatric disorder and his active duty service, the Board accords significant probative value to the medical evidence of record.  The September 2008 VA opinion was based upon a complete review of the Veteran's claims file, including the Veteran's service treatment records and private medical record, consideration of the Veteran's statements, and clinical examination of the Veteran.  The VA examiner also provided a thorough rationale for the conclusion reached, citing the in-service diagnoses and the Veteran's current familial circumstances.  In addition, the February 2008 private physician mentioned moderate psychosocial stressors involving the Veteran's family life.  As such, the Board finds that the medical evidence of record does not support the required nexus between the Veteran's current disability and his active duty service for the purpose of service connection.

To the extent that the Veteran asserts that his current acquired psychiatric disorder is related to his military service, the Board finds that such assertion is not competent evidence as to the etiology of the Veteran's acquired psychiatric disorder in this case.  In some cases, lay evidence may be competent and probative evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician in psychiatry.  The diagnosis and cause of psychiatric disorders cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  A psychiatric disorder, to include chronic adjustment disorder, is not a simple disorder that the Veteran is competent to identify.  Therefore, the Veteran's assertions are not competent evidence to establish the cause of his current acquired psychiatric disorder.

The Veteran contends that the "Personality Disorder" marked on his DD-214 was the result of his active service, and he argues that his service-related condition continues to affect him, as the military "labeled" him with a "hindering allegation that has resulted in his continually being turned down for countless jobs."  However, the Veteran does not assert that he has experienced symptoms of an acquired psychiatric disorder since service, only that the circumstances surrounding his discharge have precluded him from obtaining gainful employment.  

In the absence of competent evidence that the Veteran's current acquired psychiatric disorder is related to his military service, the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply to this claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

ORDER

Service connection for an acquired psychiatric disorder, to include chronic adjustment disorder, with mixed emotional features, and depression, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


